          Case 4:21-cv-00443-KGB Document 2 Filed 05/21/21 PageELECTRONICALLY
                                                               1 of 3         FILED
                                                                                     Jefferson County Circuit Court
                                                                                     Barbara A Collins. Circuit Clerk
                                                                                     2021-May-03 15:46:21
                                                                                         35CV-21-258
                                                                                      C11WD05: 3 Pages

                  IN THE CIRCUIT COURT OF JEFFERSON COUNTY
                                    DIVISION

TRENA FORD                                                                           PLAINTIFF

vs.                           CASE NO. 35CV-21 - - - - -


PINE BLUFF SCHOOL DISTRICT                                                        DEFENDANT

                                         COMPLAINT

       COMES NOW, Plaintiff, TRENA FORD by and through counsel, SUTTER &

GILLHAM, P.L.L.C.; and, who for her Complaint, states:

                               PARTIES AND JURISDICTION

I.     Plaintiff is a resident and citizen of Jefferson County, Arkansas.

2.     Plaintiff was employed by Defendant, PINE BLUFF SCHOOL DISTRICT, (hereinafter

"PBSD"), in Jefferson County, Arkansas.       Defendant is a local government organization of

Arkansas and its operations substantially impact interstate commerce.

3.     The events that led to this lawsuit occurred in Jefferson County, Arkansas.

4.     This action is brought for violation of Title VII and the Arkansas Civil Rights Act in an

amount exceeding that required for diversity jurisdiction. The state and federal claims arise out of

a common nucleus of operative fact.

                                             FACTS

5.     Plaintiff began her employment with PBSD in around 2001.

6.     At all times, Plaintiff did her job well, gaining at least acceptable evaluations and having

her contract renewed.

7.     For around ten (10) years she was the 9th grade basketball coach.

8.     In February 2020, she applied for the vacant position of girl's basketball coach.
             Case 4:21-cv-00443-KGB Document 2 Filed 05/21/21 Page 2 of 3




9.        She is the only female coach at the high school level.

I 0.      A male was hired.

l l.      The individual hired has changed his name after being accused of and charged with

sexually assaulting a female student.

12.       This was known to the district.

13.       This individual's other qualifications were less than that of Plaintiffs.

14.       She had been doing the job in the interim.

15.       Her record as a coach was better than his.

16.       Pine Bluff High School has a history of sex discrimination. Plaintiff was previously denied

this position in favor of a less qualified male. The principal repeatedly sexually harassed multiple

women with no consequences, whatsoever, which resulted in the termination of those women.

17.       Plaintiff timely filed a charge of discrimination less than 180 days after being denied the

position.

18.       Plaintiff files suit less than 90 days after receipt of a Right to Sue Letter.

19.       Defendant employs more than 500 persons during more than 20 weeks of the calendar year.

                                                  COUNTI

20.       Plaintiff restates the foregoing as if fully stated herein.

21.       By virtue of the facts alleged herein, Plaintiff has been discriminated against based on

gender.

22.       By virtue of the facts alleged herein, Plaintiff has lost wages, lost earning capacity, and

endured mental, emotional, and physical suffering.

                                                JURY DEMAND

23.       Plaintiff asks for a trial by jury.
           Case 4:21-cv-00443-KGB Document 2 Filed 05/21/21 Page 3 of 3




                                               PRAYER



        WHEREFORE, Plaintiff, TRENA FORD, prays for the following relief: lost wages,

front pay or promotion, compensatory damages in an amount exceeding that required for diversity

jurisdiction, reasonable attorneys' fees and costs, a positive reference, an apology, posting of this

lawsuit and any verdict, for a jury trial on all matters so triable, and for all other appropriate relief.



                                                Respectfully submitted,

                                                SUTTER & GILLHAM, P.L.L.C.
                                                Attorneys at Law
                                                P.O. Box 2012
                                                Benton, AR 72018
                                                50 I/3 15-1910 Office
                                                50 I/315-1916 Facsimile
                                                Attorneys for the Plaintiff

                                        By:     Isl Lucien R. Gillham
                                                Lucien R. Gillham, Esq. ARBN 99-199
                                                lucien.gillham@gmail.com
